Title: To Thomas Jefferson from Chiefs of Nations, 4 January 1806
From: Chiefs of Nations
To: Jefferson, Thomas


                        
                        Speech of the Osages, Missouri, Otos, Panis, Cansas, Ayowois & Sioux Nations to the president of
                            the U.S. & to the Secretary at War.
                        My Grand father
                        &
                        My father—
                        it is with an open heart that we recieve your hands, friendship Streches ours in yours & unites
                            them together
                        fathers
                        We feel entirely our happiness at this Day, Since you tell us that we are wellcome in the Grand lodge of
                            prosperity We percieve that we are numbered among your Most Cherished Children.—
                        fathers
                        you observe that we have undertaken a very, long journey in order to see our fathers & Brethren; it is
                            Most true: but fathers, we will tell you that we Did not look back for to measure the road, & our Sight streching,
                            to the rising Sun, discovered every New day the pleasure Rising with him, as we were reflecting our daily
                            approach, our hearts were overjoy’d, for we were Soon to See our New good fathers who wish to pity us.
                        Fathers
                        there is a long While that we wish to be acquainted with our fathers & Brothers of the rising Sun
                            & we hope that, when w’ill return back, where the sun sets, we will Dispell all the thick Clouds whose Darkness
                            obscures the Light of the Day
                        Fathers
                        that Great Spirit who disposes of every thing, & fixes into our Bosom the ardent desire of Seeing
                            you, we thank him & we will thank him more when w’ill be at home amongst our Wives & children, for, then,
                            our eyes Will be satisfied, our ears full with your words, & our hearts with joy. But, fathers, we have to thank
                            our interpreters who advis’d us to Strengten our hearts, & listen not to the sense of those men who wanted to
                            prevent us from Coming to see you, alledging that we would be unwellcome & all of us Should die. Our interpreters
                            told us that our fathers were good & would pity us, that they wanted to be acquainted with their new red Children;
                            & that we ought not to listen to the Crowing of Bad Birds
                        fathers
                        You do not Know yet your new red Children, & we see that you are as much worthy of pity as we are;
                            flatterers Came Before you, made vast promises, but when far away, they Constitute themselves masters, decieve you
                            & your Children Suffer.
                        fathers
                        Do pity your Children who wish to do Good & Behave well, if you lay it in their power, but, fathers
                            trust them we Know: we Know them who love your new red Children who wish them to be happy, who hear your word, fill up our
                            ears with it insinuate it in our hearts & spread it all over our fields; & fathers, that Spirit who took
                            Care of us in Coming hither, here he is! he alone Can Carry your Words together with us, to our Warriors Wives &
                            Children & they all will Call you then their fathers
                        Fathers
                        We Believe that you wish to pity us & to prevent our wants by sending us Supplies of goods, but look
                            sharp & tell to your men to take not too much fur for a little of goods, Should they act in that way we would not
                            be better off than we are now with our actual traders
                        Fathers
                        We have Seen the belov’d Man, We Shook hands with him & we heard the Words you put in his mouth. We
                            wish him well, where he is, we have him in our hearts, & when he will return we believe that he will take Care of
                            us prevent our wants & make us happy: he told us you wished us to Come to se you & our Brethren of the
                            rising Sun: here we are: we are happy to see you & glad to hear the words of good fathers
                        Fathers
                        You tell us to be in peace & amity with Our Brethren: we wish to be So: Misunderstanding Sometimes
                            Breaks peace & Amity, because we listen too much to those men who Live yet amongst us & who do not belong
                            to your famely, but when we will have but your own Children with us, then it will be easy for you to maintain the peace of
                            your red children & we will all acknowledge that we have good fathers
                        Fathers
                        Meditate What you Say, you tell us that your children of this side of the Mississipi hear your Word, you are
                            Mistaken, Since every day they Rise their tomahawks Over our heads, but we beleive it to be Contrary to your orders
                            & inclination, & that, before long, should they be deaf to your voice, you will chastise them
                        Fathers
                        though your forefathers were inhabiting the other side of the Big lake, we Consider you as ourselves, since,
                            like us, you sprung out of our land, for the Same reason, we believe you Consider us to be your Children, that you pity
                            us & wish to make us happy Should we follow your advices.—
                        Fathers
                        You Say that the french, English & Spanish nations have left the waters of the Missouri &
                            Mississipi, We are all glad of it, & we believe that the day they will leave us the weather will be Clear, the
                            paths Clean, & our ears will be no More affected With the disagreable Sounds of the bad Birds who wish us to
                            relinquish the words of our Good fathers whose words we Keep in Our hearts—
                        Although fathers
                        Do not believe that the number of Our new Brethren would be able to frighten us, were we not inclined to
                            acknowledge you for our fathers; but we wish to live like you & to be Men like you; we hope you will protect us
                            from the wicked, you will punish them who wont hear your word, open their ears, & lead them in the good path.
                        Fathers
                        Since you wish to be acquainted with your new children of the other Side of the Mississipi, you may Believe
                            that they have the same desire, but if we Contempt your word as they do on this side of that River you will soon be
                            Compell’d to Chastise the wicked, but, fathers, we shall not do as they do, for we wish to be numbered among your best
                            Children, & we will try only to punish the wicked.
                        Fathers
                        You Say that you are as numerous as the Stars in the Skies, & as strong as numerous. so much the
                            better, fathers, tho’, if you are so, we will see you ere long punishing all the wicked Red Skins that you’ll find amongst
                            us, & you may tell to your white Children on our lands, to follow your orders, & to do not as they please,
                            for they do not Keep your word. Our Brothers who Came here before told us you had ordered good things to be done &
                            sent to our villages, but we have seen nothing, & your waged Men think that truth will not reach your ears, but we
                            are Conscious that we must Speak the truth, truth must be Spoken to the ears of our fathers, & our fathers must
                            open their ears to truth to get in.
                        Fathers—
                        You tell us to Complain to the beloved Man, should any one Commit injury & declining Compensation,
                            but you Know fathers that the beloved man is gone far away, that he Can not do the justice which you Want him to do; while
                            he is absent we do better to Complain to his fathers, & when he will arrive we will Complain to him, then he will
                            have justice done to the injuried man & if he loves his fathers he will chastise the one who Broke the peace which
                            our good fathers told us to make together & to maintain.
                        Fathers
                        We hear your Word, we will Carry it into our villages, & Spread it all over our fields, we will tell
                            to our warriors, wives & Children that, ever since you became the fathers of all the red skins, like good fathers,
                            you wish us to live like Children of but one famely who have but one father, & that before we Should go at war we
                            have to take the advice of our good fathers & then we shall know what these latter will tell us.
                        Fathers
                        Our hearts are good, though we are powerfull & Strong, & we Know how to fight, we do not wish
                            to fight but shut the mouth of your Children who Speak war, Stop the arm of those who rise the tomahawk over our heads
                            & Crush those who Strike first, then we will Confess that we have good fathers who wish to make their red Children
                            happy & peace maintained among them. for when we are at peace we hunt freely, our wives & Children Do not
                            Stand in want, we Smoke & Sleep easy—
                        Fathers
                        We left the place where the Sun Sets in order to see & hear you. fathers we See & hear you
                            & we are happy, the Skies are Clear where our fathers breathe & we wish it May be so where the Sun Sets we
                            wish our wives & children may be joy full when they think that we breathe where Our fathers Breathe, for we
                            are wellcome to Breathe with you, fathers.
                        fathers
                        pity your own new Children, they wish to follow your advice, tell them what you wish them to do, they will do
                            any thing that you wish them to do, they do not Belong any more to themselves but they are your own property, dispose of
                            them as you please—
                        Fathers
                        as you Spoke that we had brethren inhabiting the shores of the big Lake & that you offered us to
                            visit them, we do wish to be acquainted with them, to shake hands with them & to tell them that we are their
                            Brothers & if they are good Children we will tell them that we are so, for you Know fathers we acknoledge you for
                            our fathers
                        Fathers
                        after Shaking hands with all our new Brothers, being acquainted with them all, then we will tell to our
                            warriors, our wives, our Children how many things we have Seen, they all will listen to Our Sayings, they will gather
                            around us, hear the words of their New fathers & Brethren, save them all & wonder at all things; yes
                            fathers, we will Speak the truth, you Know the truth must Come out of the mouth of a father—
                        Fathers
                        We hope the more we will See Our new Brethren the more we will love them for we hope they will wellcome us
                            & receive us as their Brethren.
                        Fathers
                        We Wish to have this, your Warrior (Major Rodger) for our leader in the journey that we will undertake to
                            visit our Brethren: he will take good Care of us; for he does love us, he will hold the weather Clear, Clean &
                            smooth the paths of his red Brethren. Our Brother (Captn. Stoddert) is a good man, but he is not acquainted with his
                            Brethren the red Skins, he can not take good Care of them for he is always Sick & leaves them to the Care of
                            Careless people who are not acquainted with your new Children the red Skins.—
                        Fathers
                        You Say, that, when we will Come back the ice will be broken, the Snow melted & then we will return into our
                            Villages:—yes, fathers, when we will See our Warriors, when We will see our Wives, when we will See our Children, our
                            hearts will be overjoy’d, their hearts will be overjoyed they will hear the word you put in our mouth, we will Carry it to
                            them Deeply engraved in our hearts. our Warriors will bury the tomahawk, the wicked will be good, when ever they will hear
                            the word of their fathers & Know them to be good to all the red Skins.
                        Fathers
                        We will Keep your Word in our Bosom; the Stinking Cloud may Rise, it will melt away, when We will remember
                            the Word of our fathers; the bad birds may fly over our heads, & Crow Mischief, their flesh will be poor, their
                            voice weak, they will hush & fly away when hearing the word of our fathers; we will be happy with your word,
                            fathers, & never part with it.
                        Fathers
                        it is most true, there is Some people amongst us, who wish us to be deaf to your word, they have a Smooth
                            lying tongue but they Can’t be your Children, because a Child allways says the word of his father, they are unhappy for we
                            will not listen to them, your sun will give them light, & Shine heretofore over all your Children.
                        Grand father (the president)
                        you told us to go Now & then to See our father the great chief of War (the secretary at war), that he
                            would Communicate your word to us, we have visited him & have been wellCome. We hope that he does, ly love your new Children Worthy of pity, & Consider us as Your
                            white Children.
                        fathers
                        We give you again the hand of freindship.
                        
                            
                                Chiefs Osage
                            
                            Cansasa
                            
                            Otos
                            
                            Sioux
                            
                            Panis
                            
                            Ayovoy
                            
                        
                    